DETAILED ACTION
Examiner’s Reason for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 06/28/2021 has been entered and considered by the examiner.

Allowable Subject Matter
Claim 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art reference of Temple (U.S. Pub. No. 2017/0168711) teaches a multidirectional button wherein the method may access the frequency or probability for a next expected letter, or command of the list or array wherein the method were to access a letter ‘u’ character and find the frequency or probability of ‘u’ following the ‘q’ character, the probability for the ‘u’ would be a value close to 0.9, as ‘u’ almost always follows ‘q’ in the English language. 
Billerbeck (U.S. Pub. No. 2017/0344170) teaches a touch typing mobile device wherein the next word is being detected wherein the device has one or more sensors operable to detect the approach of a user’s hand or touch based tool and in response to 
The prior art reference of Griffin (U.S. Pub. No. 2013/0187858) teaches a virtual Keyboard providing an indication of received input wherein a keyboard to allow the user to review inputted characters displayed on a virtual keyboard without diverting attention from the virtual keyboard to subsequently refocusing and also to provide feedback as to which keys have been recently pressed, and may notify the user of a potential typographical error, which would allow the focus to remain on the keyboard, which enhances efficiency, accuracy, and speed of character input. 
The prior art reference of Skillman (U.S. Patent No. 8,373,663) teaches a keypad structure for a computing device wherein each key has an exterior dome shape surface that has a peak at a centerline of the key structure and the bottom portion of the key is aligned with a corresponding actuation member that move inward and when the key structure is struck and moved inward, the corresponding actuation member makes contact with an aligned electrical contact, thereby actuating an electrical signal to processing resources of the device. 
The prior art references do not teach the structure of the haptic keyboard having a piezoelectric element placed between the contact foil and support layer to receive an applied mechanical stress at a first key of the coversheet and generate a haptic feedback signal from the piezoelectric element on the contact foil. The haptic keyboard has a processor that registers a letter associated with the first key of the coversheet and based on that executes instructions of a haptic smart typing assistance system, which 
The prior art references mentioned above do not teach the haptic keyboard structure mentioned in claim 9 wherein a processor executes instructions of a haptic smart typing assistance system to detect a typographical error of a word being typed in a software application and it has to be mentioned that a piezoelectric element of the haptic keyboard receives an applied mechanical stress at a first key as a first key is actuated and generates a first haptic feedback signal. The processor detects a second key being actuated and the controller receives an instruction when the detected typographical error has occurred at actuation of the second key and sends a second response haptic feedback signal to the piezoelectric element to cause the piezoelectric element to generate a second, error haptic feedback at the second key when the typographical error has occurred. 
Claim 16 differs from claims 1 and 9 in that claim 16 mentions detecting and anticipating a next letter of a word being typed and to detect a typographical error of a word being typed. Wherein a controller receives an instruction from the haptic smart typing assistance system of the anticipated next letter and increasing force required actuate at least one key for a letter adjacent to the anticipated next letter on the haptic keyboard. And the controller causes the piezoelectric element to first generate haptic feedback at the first key when the anticipated next letter of the word being types is 
The combination of the structures and functions mentioned in claims 1, 9, and 16 are not taught by the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuoch (U.S. Pub. No. 2019/0102082) teaches a touch sensitive alphanumeric user interface.
Martin (U.S. Patent No. 7,336,260) teaches a method for providing tactile sensations. 






Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691